                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KASEEM ALI-X,                  :
                               :
          Plaintiff,           :    Civ. No. 12-3147 (NLH) (KMW)
                               :
     v.                        :    OPINION
                               :
                               :
                               :
                               :
DAVID MCKISHEN, et al,`        :
                               :
                               :
          Defendants.          :
______________________________:

APPEARANCES:

Kaseem Ali-X, 000422722B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625,
     Plaintiff pro se

Gurbir S. Grewal, Attorney General of New Jersey
Kai W. Marshall-Otto, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, NJ 08625
     Counsel for Defendants

HILLMAN, District Judge

     Defendants R. Ayars, E. Brainard, R. Charlesworth, K.

Davis, P. Davis, Z. Ennals, J. Ginyard, C. Jones, J. Kilman, B.

Malpica, M. Maniscalo, B. McIver, T. Miller, H. Ortiz, C.

Pierce, D. Ruiz, J. Thompson, L. Vastano, D. Wells, and C.

Williams (“the mailroom defendants”) move for summary judgment
on Plaintiff Kaseem Ali-X’s amended complaint alleging that they

opened his legal mail.   Defendants Christopher Holmes and David

McKishen likewise move for summary judgment on Plaintiff’s claim

that they failed to supervise their subordinates and stop the

alleged infringement on Plaintiff’s First Amendment rights.

     At issue is Defendants’ Motion for Summary Judgment, which

is ripe for adjudication.   See ECF No. 89.   The Court has

subject-matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331, as this case concerns a federal question.    The Court

finds that no reasonable jury could conclude that Plaintiff has

met his burden of proof on showing the mailroom defendants were

personally involved in any constitutional violation.

Additionally, Holmes and McKishen are entitled to qualified

immunity.   For the reasons that follow, the Court will grant the

Motion.

I.   BACKGROUND

A.   Undisputed Facts

     Plaintiff was incarcerated in South Woods State Prison,

Bridgeton, New Jersey from approximately May 2010 to September

2011.   ECF No. 96 at 3 ¶ 1.   He is presently confined in New

Jersey State Prison in Trenton.    Id. ¶ 1.

     Plaintiff alleges that legal mail was opened outside of his

presence on May 24, 2010; June 12, 2010; July 9, 2010; July 23,

2010; August 13, 2010; March 27, 2011; July 11, 2011; September

                                  2
27, 2011; and September 30, 2011.      Id. at 4.   Plaintiff alleges

the mailroom defendants opened his legal mail on one or more of

those dates.   Id. ¶ 5.    Plaintiff alleges McKishen and Holmes

failed to correct the violations by the mailroom defendants.

Id. at 11 ¶¶ 21-22.

      Plaintiff filed an amended complaint on May 9, 2013.     ECF

No. 11.   On September 28, 2016, the Court permitted Plaintiff to

substitute the names of the mailroom defendants for the John Doe

mailroom employees.   ECF No. 61 (granting motion with mailroom

defendants’ names at ECF No. 57).

II.   STANDARD OF REVIEW

      Summary judgment should be granted when the pleadings,

depositions, answers to interrogatories, admissions on file, and

affidavits show that there is no genuine dispute as to any

material fact and that the moving party is entitled to a

judgment as a matter of law.     Fed. R. Civ. P. 56(c).   A disputed

fact is material when it could affect the outcome of the suit

under the governing substantive law.       Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).     A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.     Id. at 250.   The Court should view the

facts in the light most favorable to the non-moving party and

make all reasonable inferences in that party’s favor.      Hugh v.

Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

                                   3
     Initially, the moving party must show the absence of a

genuine issue concerning any material fact.   See Celotex Corp.

v. Carrett, 477 U.S. 317, 323 (1986).   Once the moving party has

satisfied its burden, the non-moving party, “must present

affirmative evidence in order to defeat a properly supported

motion for summary judgment.”   Anderson, 477 U.S. at 257.

“While the evidence that the non-moving party presents may be

either direct or circumstantial, and need not be as great as a

preponderance, the evidence must be more than a scintilla.”

Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).

     If the court determines that “the record taken as a whole

could not lead a rational trier or fact to find for the non-

moving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (quoting First Nat’l Bank of Arizona v. Cities Serv.

Co., 391 U.S. 253, 289 (1968)).   Rule 56 mandates the entry of

summary judgment against the party who fails to make a showing

sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden

of proof at trial.   Celotex Corp., 477 U.S. at 322.

III. DISCUSSION

     The only remaining claims in the amended complaint are

Plaintiff’s assertions that the mailroom defendants opened his




                                  4
legal mail outside of his presence and that Defendants McKishen

and Holmes failed to remedy the constitutional violation.

     The Constitution permits prisons to restrict prisoners’

right to send and receive mail for legitimate penological

interests.   Turner v. Safley, 482 U.S. 78, 89 (1987).   However,

“prisoners, by virtue of their incarceration, ‘do not forfeit

their First Amendment right to use of the mails,’ and . . . a

‘pattern and practice of opening properly marked incoming

[legal] mail outside an inmate’s presence infringes

communication protected by the right to free speech.’”       Jones v.

Brown, 461 F.3d 353, 358 (3d Cir. 2006) (quoting Bieregu v.

Reno, 59 F.3d 1445, 1452 (3d Cir. 1995)) (alteration in

original).   Prisoners’ legal mail is accorded heightened

protection because “opening properly marked court mail . . .

chills protected expression and may inhibit the inmate’s ability

to speak, protest, and complain openly, directly, and without

reservation with the court.”    Id. at 358–59 (internal quotation

marks omitted).

A.   Personal Involvement

     Defendants argue that Plaintiff cannot meet his burden of

proof on the mailroom defendants’ personal involvement in the

alleged violations. 1   The Court is constrained to agree.    The


1 Defendants also argue that Plaintiff failed to exhaust his
administrative remedies. The Court does not address that

                                  5
Third Circuit has recently emphasized that “in the face of

motion for summary judgment, a § 1983 plaintiff must produce

evidence supporting each individual defendant's personal

involvement in the alleged violation to bring that defendant to

trial.”   Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 291 (3d

Cir. 2018).    Plaintiff’s evidence against the mailroom

defendants consists of the fact that they were working in the

mailroom on the dates he alleges his legal mail was opened.    See

ECF No. 96 at 9 ¶ 15 (stating the mailroom defendants were named

because “Defendant Christopher Holmes provided me the names of

his subordinates who worked on the specific days that my legal

mail was unlawfully opened outside of my presence”).

     Plaintiff cannot meet his burden of proof and survive

summary judgment merely by showing that the mailroom defendants

were present in the mailroom on the days in question; he must be

able to present some evidence beyond a scintilla that each named

individual was involved in opening his legal mail.    “‘Each

Government official . . . is only liable for his or her own

misconduct.’    And, a fortiori, if entities and supervisors may

not be vicariously liable under § 1983 for the constitutional

violation of a given individual, neither may that individual's

cohorts who happen to be in the immediate vicinity.”    Jutrowski,



argument as it finds that Plaintiff cannot meet his burden of
proof on summary judgment.

                                  6
904 F.3d at 290 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 677

(2009)) (emphasis in original);   see also Jones v. Williams, 297

F.3d 930, 935 (9th Cir. 2002) (“[A] plaintiff could not hold an

officer liable because of his membership in a group without a

showing of individual participation in the unlawful conduct.”).

     The Court must grant summary judgment against any party

“who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).   Plaintiff

bears the burden of proof at trial, and he has not presented any

evidence that the mailroom defendants were involved in the

opening of or tampering with his legal mail.   He cannot rest on

mere allegations and instead must present actual evidence that

creates a genuine issue as to a material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Siegel Transfer, Inc. v. Carrier Express, Inc., 54 F.3d 1125,

1130–31 (3d Cir. 1995).   “[U]nsupported allegations . . . and

pleadings are insufficient to repel summary judgment.”   Schoch

v. First Fid. Bancorp., 912 F.2d 654, 657 (3d Cir. 1990).

     The mailroom defendants are entitled to judgment as a

matter of law.




                                  7
B.   Qualified Immunity

     Turning to Plaintiff’s claims that Defendants McKishen and

Holmes failed to remedy the constitutional violations, the Court

finds that Defendants McKishen and Holmes are entitled to

qualified immunity.

     “[O]fficers are entitled to qualified immunity under § 1983

unless (1) they violated a federal statutory or constitutional

right, and (2) the unlawfulness of their conduct was ‘clearly

established at the time.’”   D.C. v. Wesby, 138 S. Ct. 577, 589

(2018) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

The first prong of the analysis “asks whether the facts, [t]aken

in the light most favorable to the party asserting the injury,

... show the officer’s conduct violated a [federal] right[.]”

Tolan v. Cotton, 572 U.S. 650, 655-56 (2014) (internal quotation

marks and citations omitted) (alterations and omissions in

original).   “The second prong of the qualified-immunity analysis

asks whether the right in question was ‘clearly established’ at

the time of the violation.” Id. at 656 (internal citation and

quotation marks omitted). “Courts have discretion to decide the

order in which to engage these two prongs.”   Id.

     The Court finds that Plaintiff has not proven a violation

of a constitutional right.   “Under § 1983, ‘a supervisor may be

personally liable . . . if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as

                                 8
the person in charge, had knowledge of and acquiesced in his

subordinates’ violations.’”    Diaz v. Palakovich, 448 F. App’x

211, 215 (3d Cir. 2011) (quoting Santiago v. Warminster Twp.,

629 F.3d 121, 129 & n.5 (3d Cir. 2010) (omission in original)).

See also A.M. ex rel. J.M.K. v. Luzerne Cnty., 372 F.3d 572, 586

(3d Cir. 2004).

      Plaintiff alleges that his legal mail was opened without

his consent and outside of his presence on nine occasions.

However, Plaintiff has not provided the Court with copies of the

mail. 2   In response to Plaintiff’s July 11, 2011 grievance about

his allegedly opened mail, McKishen responded “Legal mail is

defined by [N.J.A.C.] 10A:18-3.3 the return address must be

obviously from a legal source.    During our interview you were

unable to provide any evidence.”       ECF No. 89-4 at 80.   McKishen

wrote on December 12, 2011 in response to another grievance:

“Without the Envelope we can not determine if the letter was

legal or opened outside of your presence.       Staff have been

instructed to be diligent in identifying and properly sorting


2 Plaintiff’s opposition states that he “sent both the Court and
counsel for the Defendants copies,” ECF No. 96 at 8 ¶ 13, but he
does not identify when in the seven-year history of this case
these copies were sent or what to which documents they were
attached. “[S]ummary judgment is essentially ‘put up or shut
up’ time for the non-moving party . . . .” Berckeley Inv. Grp.,
Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006). It is not
incumbent on the Court to search the docket looking for the
parties’ evidence. See Fed. R. Civ. P. 56(c)(3) (“The court
need consider only the cited materials . . . .”).

                                   9
legal mail.”   Id. at 81.   There is at most evidence of a single

violation on July 11, 2011 as witnessed by Lee Dixon,

Plaintiff’s cellmate.   See ECF No. 96 at 24. 3   Isolated incidents

of interference with legal mail are not actionable under the

First Amendment absent evidence of an improper motive or

evidence of injury.   See, e.g., Nixon v. Sec’y Pa. Dep’t of

Corr., 501 F. App’x 176, 178 (3d Cir. 2012).

      Because Plaintiff has not provided evidence of the mailroom

defendants’ individual liability or evidence of a pattern of

constitutional violations for opening clearly marked legal mail,

he has not proven the liability of McKishen or Holmes as

supervisors.   McKishen and Holmes are therefore entitled to

qualified immunity.

IV.   CONCLUSION

      For the reasons set forth above, Defendants’ motion for

summary judgment is granted.   An appropriate Order follows.



Dated: December 10, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




3 Mr. Dixon also indicated he saw opened legal mail on April 2,
2011, but this date is not among the dates listed in the
complaint.

                                 10
